 1                                                                The Honorable Judge Robert S. Lasnik
 2

 3

 4

 5

 6

 7

 8

 9                                  UNITED STATES DISTRICT COURT
10                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
11
          SETH KORLEY MARTEY,                               Case No. 2:19cv1262 RSL
12
                                      Plaintiff,            JOINT STIPULATION AND ORDER
13
                                                            FOR EXTENSION OF ANSWER
14                            v.                            DEADLINE

15        MICHAEL RICHARD POMPEO, et al.

16                                    Defendants.
17

18

19           The Parties, through undersigned counsel, hereby STIPULATE and AGREE that
20   Defendants’ Answer may be extended from December 6, 2019 to February 4, 2020. Good cause
21   exists for the requested extension. Plaintiff was recently re-interviewed by a consular officer and
22   was requested to provide updated documents and information. The extension will provide
23   plaintiff with additional time to comply with the request. The additional time will also allow the
24   parties to discuss the possible resolution of this matter.
25   //
26   //
27
     JOINT STIPULATION AND ORDER FOR EXTENSION OF                           UNITED STATES ATTORNEY
28   DEADLINES [2:19cv1262 RSL] PAGE– 1                                    700 STEWART STREET, SUITE 5220
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
 1

 2

 3   Dated: December 6, 2019
                                                         Respectfully submitted,
 4

 5                                                       BRIAN T. MORAN
                                                         United States Attorney
 6
     s/ Bart Klein                                        /s/ Priscilla T. Chan
 7   BART KLEIN WSBA #10909                               PRISCILLA T. CHAN, WSBA #28533
     Law Offices of Bart Klein                            Assistant United States Attorney
 8   605 First Avenue South, Suite 500                    United States Department of Justice
 9   Seattle, WA 98104                                    700 Stewart Street, Suite 5220
     Tel.: (206) 624-3787                                 Seattle, WA 98101-1271
10   Fax: (206) 624-6371                                  Tel.: (206) 553-7970
     bart.klein@bartklein.com                             Fax: (206) 553-4073
11                                                        Email: priscilla.chan@usdoj.gov
12   Attorney for Plaintiff                               Attorney for Defendants
13

14

15
                                                 ORDER
16
            The parties having so stipulated, the above is SO ORDERED. Defendants’ Answer is due
17
     on February 4, 2020. The Clerk is directed to send copies of the Order to all counsel of record.
18

19
           Dated this 9th day of December, 2019.
20

21                                               A
                                                 ROBERT S. LASNIK
22                                               United States District Judge
23

24

25

26

27
     JOINT STIPULATION AND ORDER FOR EXTENSION OF                         UNITED STATES ATTORNEY
28   DEADLINES [2:19cv1262 RSL] PAGE– 2                                  700 STEWART STREET, SUITE 5220
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
